Title: To George Washington from Brigadier General William Maxwell, 29 March 1780
From: Maxwell, William
To: Washington, George


          
            Sir
            29th March 1780
          
          I have carefully considered the Propositions made yesterday by Your Excellency, to the Council of General Officers; and am clearly of opinion that no Troops should be sent from this Armey (in its present condition) to the support of Charles Town; for two reasons 1st. If we should spare a number of Troops for that purpose they would arive there too late to answer the end proposed; 2dly. Should any Troops be taken from this Armey, it would render it too weak to stop the progress of the Enemy, now at New York from penetrateing into the Country, or going up the North River, both of which they thraten, and very probable one of which they will attemp, which I look upon to be of great consequence to these States, should they not be checked. I would recommend that the Virginia, and North Carolina States be directed to put their Militia in the most perfect order, and to march immediately, a good Body of those the most adjacent to Charles Town, to joyn those Troops we may have there, left out of the Lines to straiten and harrass the Enemy, while they may be carrying on the Siege. A short time must shew to Your Excellency whether, or not, the Enemy means to reinforce to the Southward; should they adopt the former and reinforce, and the different States strengthen Your Excellency’s hands, by sending You their full quotas of Troops early, You may be able to meditate and put in practise some stroke against them here, whilst their Troops are absent.
          I am creditably informed that had Your Excellency Troops to spare at present to send to the Southward, the season for carrying on operations in that Country would be over, before the troops could arive there by land; therefore I am against sending Troops from here to the Southward, at present, on every principle. I am Sir with the utmost Respect Your Excellency’s Most Obedient Humble Servant
          
            Wm Maxwell
          
        